Citation Nr: 1718898	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  16-19 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a lung disability, to include asbestosis and chronic obstructive pulmonary disease (COPD).

4.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Mary Anne Royle, Attorney


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from May 1952 to February 1956.

This case originally came before the Board of Veterans' Appeals (Board) on appeal of rating decisions dated August 2008 and April 2016 of the Department of the Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

Initially, the Veteran filed his claims for service connection for bilateral hearing loss, tinnitus, and asbestosis in October 2007.  The RO denied these claims in an August 2008 rating decision and re-adjuicated the claims upon receipt of additional evidence in subsequent rating decisions issued in October 2008, December 2008 and June 2009.  The Veteran filed a timely notice of disagreement in July 2009 and a Statement of the Case was issued in June 2011.  The claims file contains a copy of a VA Form 9 (Appeal to Board of Appeals) dated June 2011, which was received by VA in July 2011.

However, for reasons unknown, this document was never acknowledged by the RO at that time and the appeal was not certified to the Board.  In August 2013, the Veteran re-filed his service connection claims and the RO continued the denials in an April 2014 rating decision finding that no new and material evidence has been received.  

The Board finds that the August 2008 rating decision that denied service connection for bilateral hearing loss, tinnitus and asbestosis is not final as the Veteran perfected an appeal of those claims in July 2011.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2016).  Therefore, the issues on appeal have been characterized as original service connection claims as listed on the title page of this decision.

In Rice v. Shinseki, the Court held that a TDIU claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court also found in Rice that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  In a July 2013 rating decision, the RO denied the Veteran's TDIU claim.  His notice of disagreement, which was received in September 2016, was determined to be not timely.  Nevertheless, the Veteran claims that he had to leave his last job, and has been unemployable since then, by reason of his PTSD.  Therefore, in light of Rice, the issue of entitlement to a TDIU is part of the claim for benefits for the Veteran's PTSD.  Therefore, it is properly before the Board, as listed in the title page of this decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

The record reflects that the Veteran has been in receipt of disability benefits from the Social Security Administration (SSA).  However, there is no indication that the AOJ has ever requested the Veteran's complete Social Security records from the SSA.  Therefore, attempts to identify and obtain outstanding SSA records must be made before a decision is made in this case.  

In regard to the claims for hearing loss and tinnitus, the Veteran reports military noise exposure while serving as a gunner.  He claims that his hearing loss and tinnitus are a result of noise exposure in service.  

Concerning this, a May 2008 VA examination report noted a diagnosis of bilateral sensorineural hearing loss.  The examiner opined that "[the] Veteran's claimed hearing loss and tinnitus is less likely as not (less than 50/50 probability) caused by or a result of military service," and stated that the opinion was given based on clinical experience and by evidence reviewed and provided by the Veteran.  The Board finds that the May 2008 VA medical opinion is not adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The examiner's rationale is not sufficient as it does not provide any reasoning of why the evidence supports the examiner's conclusion.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

In a VA Form 646, it was argued that a December 2008 VA audiologist provided a positive medical nexus opinion.  However, the Board observes that although the VA audiologist did mention the Veteran's history of military noise exposure as a gunner and the assessments were "noise-induced hearing loss," there is no indication that the audiologist related the Veteran's hearing loss to his military noise exposure.  

When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990); Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Therefore, a remand is required to obtain a supplemental medical opinion in this matter.

In regard to the claims for a lung disability, the Veteran contends that he was exposed to asbestos in service while serving aboard USS Kishwaukee.  He submitted internet articles indicating that USS Kishwaukee was built using asbestos in large variety of materials.  The medical evidence of record shows a current diagnosis of COPD.  

In light of the fact that the Veteran was exposed to asbestos in active service and his current diagnosis of COPD, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of his current respiratory disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, current treatment records should be identified and obtained before a decision is made in this case.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Identify and obtain any outstanding Social Security disability benefits records, including all medical records and decisional documents.  All attempts to obtain the records should be documented in the file.  If no records are found and additional requests for SSA records would be futile, notify the Veteran and his representative in accordance with 38 C.F.R. § 3.159(e).

2.  Identify and obtain any outstanding, pertinent VA and private medical records, to specifically include records of all VA treatment dated from September 2016 to the present.  All records and/or responses received should be associated with the claims file.  All attempts to obtain these records must be documented in the claims file.

3.  Thereafter, obtain a VA medical opinion from an audiologist to determine whether the Veteran's current hearing loss is related to service noise exposure.  After review of the record, the audiologist should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's currently diagnosed hearing loss began in service, was caused by service, or is otherwise related to service.

The absence of hearing loss in service cannot be used as the sole basis for a negative opinion.

The above opinion should include a discussion of the medical evidence of record.  When providing an opinion, the examiner should also consider the Veteran's lay statements as credible regarding acoustic trauma sustained while serving as a gunner in the Navy.

A complete rationale must be provided for any opinion offered.

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current lung disability.  The claims folder must be made available to the examiner and reviewed in conjunction with the examination.  All indicated tests, if any, should be conducted.  The examiner must provide an opinion, in light of the examination findings, the service and post service medical evidence of record, and the lay statements of record, whether it is at least as likely as not (50 percent probability or more) that the Veteran's current lung disability had it onset in service or is otherwise causally or etiologically related to his active service, specifically to include exposure to asbestos.

A complete rationale must be provided for any opinion stated, to include reference to current clinical findings and/or documents in the claims file.

5.  After completing the above development, and any other development deemed necessary, readjudicate all pending claims on appeal, including the claim of entitlement to a TDIU, taking into consideration any newly acquired evidence.  If any benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

